ORDER
STANLEY YACKER of MATAWAN, who was admitted to the bar of this State in 1963, having pleaded guilty in the United States District Court for the District of New Jersey to conspiracy to commit wire fraud (18 U.S.C.A. § 371) and wire fraud (18 U.S.C.A. § 1343), and good cause appearing;
It is ORDERED pursuant to Rule l:20-13(b)(l), that STANLEY YACKER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that STANLEY YACKER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STANLEY YACKER comply with Rule 1:20-20 dealing with suspended attorneys.